Appleton, C. J.
By the Act of Congress of March 3, 1865, a draft or note is declared "invalid and of no effect” when there is an "intent to evade the provisions of this Act.” To authorize the Court to declare an unstamped instrument void, there must be an intent to evade the law. Whether there was such an intent or not is not made to appear. The inquiry is not made of the trustee, nor is there any proof on the subject. The note is not shown to be absolutely " invalid and of no effect.” Hitchcock v. Sawyer, 39 Vermont, 413; Tobey v. Chipman, 13 Allen, 123; Govern v. Littlefield, 13 Allen, 127; Willey v. Robinson, 13 Allen, 128; McGovern v. Hoesback, 53 Penn. State Rep., 177. Exceptions overruled.
Cutting, Walton, Dickerson, Barrows and Taplev, JJ., concurred.